 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDA All production and maintenance employees including the rotarykiln firemen"A," but excluding office clerical employees, plant clericalemployees,professionalemployees, administrative employees, testers,the master mechamc, the maintenance group leader, and all super-visors asdefined in the ActB All mechanics Class "A," -shaft firemen "A," head sorters, andthe head driller, excluding all other employees and all supervisors asdefined in the ActIf a majority of employees in voting group B vote against the Pe-titioner, they will be taken to have indicated their desire to remainoutside the presently recognized unit, and the Regional Director is,instructedto issue acertificate of results of election to that effectIfa majority in voting group A onlycasttheir ballots for Petitioner,,they will have indicated their desire to be represented by the Peti-tioner, and the Regional Director is instructed to issue a certificationof representatives to the Petitioneras tothis unit, which we find underthe circumstances to be appropriateOn the other hand, if a majority in voting group B vote for thePetitioner, that group will appropriately be included in the presentlyrecognizedunit and their votes shall be pooled with those in votinggroup A 6 If a majority of the pooled group select the Petitioner,the Regional Director is instructedto issue acertification of repre-sentativesto Petitioner for such unit, which, under the circumstances,we find appropriate[Text of Direction of Elections omitted from publication ]In the event the votes are pooled,they shall be accorded their face valueS. S. Kresge CompanyandRetail Store Employees Union, Local344, affiliated with Retail Clerks International Association,AFL-CIOand Hotel and Restaurant Employees and Bartend-ers International Union,Local 243,AFL-CIO,Petitioners.Cases Nos 14-RC-3310 and 14-RC-4313August 7, 1958SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued by theBoard on January 30, 1958,1 an election by secret ballot was con-ducted on February 20, 1958, under the direction and supervision ofthe Regional Director for the Fourteenth Region among the em-ployees in the unit found appropriate by the BoardAt the close ofthe elections, the parties werefurnished a tally of ballots which' Not published121 NLRB No 50 S. S. KRESGE COMPANY375'showed that there were approximately 33 eligible voters and thatof 31 who cast ballots, 24 were against and 7 were for the Petitioners.Thereafter the Petitioners filed timely objections to conduct af-febting the results of the election. In accordance with the Rules andRegulationsof the Board, the Regional Director investigated theobjections and on May 15, 1958, issued and served on the parties hisreport on objections, in which he found the objections without meritand recommended that they be overruled.Thereafter, the Peti-tioners filed timely exceptions to the Regional Director's report.The Board 2 has considered the objections, the exceptions, andthe entire record in the case and finds as follows :(1)The Employer interfered with, restrained, and coerced em -ployees by :(a)Refusing to bargain in good faith with the Petitioner andby demanding a formal hearing in order to delay the election.(b)Refusing to consent to an election after the hearing, and bylaying off union members.(c)Rebuking and threatening to discharge employee MildredBraughton on December 19, 1957, because she had gone to theunion office across the street from the store.(d)The Regional Office setting the election for February 20, 1958,and using the payroll for the week ending January 23, 1958, nearly60 days after the Petitioner had claimed to represent a majority ofemployees.(e)Conducting an antiunion meeting on store premises on Feb-ruary 18, 1958, which the employees were required to attend.(2)The election examiner engaged in irregular conduct duringthe time the election was conducted by :(a)Leaving the room while the balloting was being conducted.(b)Permitting the Employer's observer to check off the names ofthe employees who voted.(c)Permitting a company supervisor to circulate among em-ployees during the election.The Regional Director in his report found as follows :(1) (a) The substance of this objection was made the subject ofan unfair labor charge and was dismissed by the Regional Director.It is therefore not available as an objection 3(b)No evidence was submitted in support of this objection.Boththe refusal to consent to an election and the layoffs occurred before9 Pursuant to the provisions of Section 3 (b) of the Act the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Rodgers and Bean].8 Cuneo Pre8s of Indiana,114 NLRB 764. 376DECISIONSOF NATIONALLABOR RELATIONS BOARDthe, date the Board issued its Decision and Direction of Election andare therefore unavailable as a valid objection 4(c)Both the, threat to, and the discharge of, employeeBraugh-ton occurred before the date of issuance of the Decision and Direc-tion of Election and therefore is not a valid objection to the elec-tion.5(d)The payroll eligibility date was determined by the, Board'sDecision.Any delay in holding the election was attributable to thePetitioner's representative. '(e)Two days before the election', the Employer conducted a meet-ing of store employeeson store premises.The meetingbegan about3: 30 p. m. after the doors of the store were locked. The employeeswere addressed by District Superintendent Keller who told the em-ployees before beginning his speech that anyone who cared to do socould leave.The speech delivered was noncoercive.The meetingended at 4 p. m. Employees were told that they couldleave for theday and would be paid until the regular closing timeat 5 p. m.There is no substantial evidence that a supervisor requiredemployeesto surrender their union buttons on leaving the meeting.(2) (a) On severaloccasionsduring the ballotingthe examinerconducting the electionwas forcedto leave thepolling area and goto the sellingfloorto notify employees that it wastime to vote.However, oneach occasion the examinercarried theballot box andballots withhim and anobserver for the Employeraccompanied him(the Petitioner failed to furnish an observer).At no time were theballot box and the blank ballots outof the possessionof the Boardagent.(b)The Employer preparedseveralcopies of the list ofeligiblevoters and gave them to the Board agent. Theoriginalcopy wasused at the polling place to check off employeesas they appeared tovote.One of the copies was used by an employer observeras an aidin notifying employees to vote.She made no marks on this list.Neither of the Employer's observers was permitted to make a listof employees who did or did not vote.(c)At the request of the Board agent the store manager and thedistrict superintendent absented themselves from the store during theballoting.A Miss Berry, whose supervisory status is in doubt, waspermitted to remain on the sales floor while the votingwas goingon at the third floor polling place. She substituted for the salesclerks as they went to the third floor to vote. There is no evidencethatMiss Berry's conduct was objectionable and the polling areawas too remote from the sales floor for her presence to have any effect.4 F. W. WoolworthCo., 109 NLRB 1446.5 F. W. Woolworth, supra IDURO FITTINGS COMPANY377The Regional Director concluded that the objections were withoutmerit and recommended that they be overruled.The Petitioner'sexceptions do not seriously challenge the factual findings with respectto the objections.We find that, for the reasons stated by the RegionalDirector in his report, the objections do not raise substantial andmaterial issues with respect to the conduct or results of the election.Accordingly, they are hereby overruled.As the Petitioner has notsecured a majority of the votes cast in the election, we shall certifythe results thereof.[The Board certified that a majority of the valid ballots was not-cast for Retail Store Employees Union, Local 344, affiliated withRetail Clerks International Association, AFL-CIO, and Hotel andRestaurant Employees and Bartenders International Union, Local'243,AFL-CIO, jointly, and that said Petitioners are not the exclu-sive representative of the employees at the Employer's store in Alton,Illinois, in the unit heretofore found appropriate.]Duro Fittings CompanyandInternational Union, United Auto-mobile,Aircraft and Agricultural Implement Workers ofAmerica-UAW (AFL-CIO).Case No. 21-CA-2787. August 8,1958DECISION AND ORDEROn February 11, 1958, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8 (a) (1) and (5) of the Act,and recommending that it, cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter,Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].'The Board has reviewed the, rulings made by the Trial Examinerat' the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe ` case, and hereby adopts. the findings, conclusions, and recom-mendations of the Trial Examiner with the followilig additions andmodifications.'.'.'As the complaint does not allege independent violation of Section 8 (a) (1) of the Act,and the issue was not litigated,we do not pass upon or adopt the Trial Examiner's find-'121 NLRB No. 52.